Citation Nr: 0205364	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and C.L.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that denied service 
connection for the cause of the veteran's death.  In an 
August 2000 decision, the Board denied the appeal.

The appellant appealed the August 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2001 order, the Court granted unopposed motions 
from the counsel of the VA Secretary in March and June 2001, 
to vacate and remand the August 2000 Board decision.  In the 
June 2001 motion, it was noted that the appellant's motion 
for reconsideration of the August 2000 Board decision had 
been denied by the Board.  In the March and June 2001 
motions, it was requested that the claim be readjudicated 
with consideration of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West Supp. 2001) that 
redefined VA's duty to assist an appellant in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were published in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The case was thereafter 
returned to the Board.


In an October 2001 letter, the Board asked the appellant 
whether she wanted to submit additional argument and/or 
evidence.  In a November 2001 letter, the appellant requested 
a hearing and information in the possession of her 
representative, military records, and a copy of her hearing 
with a hearing officer and supporting documents.  In February 
2002, the Board sent the appellant a complete copy of the 
veteran's claims folder and asked her to clarify the type of 
hearing she wanted.  In correspondence received in March 
2002, the appellant requested a hearing before a member of 
the Board traveling to the RO (travel board hearing).


REMAND

Copies of the March and June 2001 motions for remand by the 
counsel for the VA Secretary, the June 2001 Court order, and 
the above-noted correspondence of the Board and appellant 
have been placed in the veteran's claims folder.  The case is 
remanded to the RO for the following action:

The appellant should be scheduled for a 
"travel board hearing" following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2001) and 38 C.F.R. 
§ 20.704 (2001).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



